Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirt Iverson on 3/1/22.
The application has been amended as follows: 


14. (Previously Presented) The method of claim 6[[2]], wherein the permitting of the deployment descriptor associated with the application to make reference to the service extensions includes turning on or not hiding the service extensions so as to make the application interoperable with software in the base environment that comprehends the service extensions.

15. (Previously Presented) The method of claim 6[[2]], wherein the not permitting of the deployment descriptor associated with the application to make reference to the service extensions includes turning off or hiding the service extensions so as to make the application interoperable with software in the base environment that does not comprehend the service extensions.

16. (currently amended) The method of claim 6[[1]], further comprising, based on a determination that a base environment in which the application is to be deployed supports service extensions corresponding to the functional extensions of the application, permit a total web application deployment descriptor associated with the application to make reference to the service extensions and use the total web application deployment descriptor to deploy the application in the first mode, the permitting of the total web deployment descriptor to make reference to the service extensions including adding a non- standard web deployment descriptor to an archive file associated with the application, the archive file containing a standard web application deployment descriptor, the base environment interpreting the standard web application deployment descriptor and the non-standard web application deployment descriptor as the total web application deployment descriptor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199